Title: Editorial Note on the Design of Continental Paper Currency, [after 21 February 1776]
From: 
To: 


On June 22–23, 1775, Congress authorized the issuance of $2,000,000 in bills of credit, and Franklin was on a committee to superintend the printing. In November came a further issue of three million, in denominations of one dollar and more. The designs of the bills remained the same, and some of them were adapted from older ones, available in volumes that we know were in Franklin’s library; this fact suggests that he had a hand in the adaptation. On February 17 and 21, 1776, Congress authorized another four million, and included for the first time bills for four fractions of a dollar, ranging from one-sixth to two-thirds. These fractional bills were to have a new design, which has particular numismatic significance because it became, with slight modification, that of the first coin issued by the United States, the so-called Fugio Cent of 1787. Franklin has been widely credited with being the original designer. The drawings reproduced here persuade us that he was responsible at least for the back of the bill.
The first drawing indicates rays emanating from the central circle, as they did on the bill; the second drawing contains the same legend as that on the bill. The remaining question is whether those two designs were Franklin’s or merely found their way into his papers. Here the sketch on the back of his draft resolutions on trade assumes importance. It was his beyond any doubt, and the Latin legend appears to be in the same hand as the English legend on the second drawing; if so both were his. When these bits of evidence are put together, the conclusion is hard to escape that Franklin was the designer.
 